                   Case 3:20-cv-05602-MCR-HTC Document 3 Filed 09/08/20 Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF FLORIDA
                                         PENSACOLA DIVISION


             UNITED STATES OF AMERICA                   )
             ex rel. BRANDI STUART and                  )
             BRANDI STUART,                             )
                                                        )
                    Plaintiffs,                         )
                                                        )      Civil No. 3:20-CV-5602-MCR/HTC
                    v.                                  )
                                                        )      FILED UNDER SEAL
             TRACY HARRELL; SIMPLY                      )
             SOUTHERN STYLES CORP.;                     )
             EMMA JEAN KIDS, LLC;                       )
             BANANA SPLIT, LLC; THREE                   )
             SISTERS DESIGNS, LLC, and                  )
             MILLIE JAY, LLC,                           )
                                                        )
                    Defendants.                         )


                          THE GOVERNMENT'S NOTICE OF ELECTION TO
                                  DECLINE INTERVENTION

                    Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B) , the United

             States notifies the Court of its decision not to intervene in this action.

                    Although the United States declines to intervene, we respectfully refer the

             Court to 31 U.S.C. § 3730(b)(l), which allows the relator to maintain the action in

             the name of the United States; providing, however, that the "action may be dismissed

                      only if the court and the Attorney General give written consent to the dismissal and
c---11: �-r� U::J�Jl. F� �11Lt
       SEP 8 �20 am 8:38
Case 3:20-cv-05602-MCR-HTC Document 3 Filed 09/08/20 Page 2 of 4
Case 3:20-cv-05602-MCR-HTC Document 3 Filed 09/08/20 Page 3 of 4
Case 3:20-cv-05602-MCR-HTC Document 3 Filed 09/08/20 Page 4 of 4
